 

Exhibit 10.49

HERBALIFE LTD.
2014 STOCK INCENTIVE PLAN


INDEPENDENT DIRECTORS STOCK UNIT AWARD AGREEMENT

This Independent Directors Stock Unit Award Agreement (this “Agreement”) is
dated _____________ (the “Grant Date”), and is between Herbalife Ltd. (the
“Company”) and <NAME> (“Participant”).

WHEREAS, the Company, by action of the Board and approval of its shareholders
established the Herbalife Ltd. 2014 Stock Incentive Plan, as amended from time
to time (the “Plan”);

WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company and its shareholders to grant awards under the Plan in the form
of restricted stock units (“Stock Units”) to Participant to encourage
Participant to own Common Shares for the purposes stated in Section 1 of the
Plan;

WHEREAS, Participant and the Company have entered into this Agreement to govern
the terms of the Stock Unit Award (as defined below) granted to Participant by
the Company.  

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1.

Definitions

Defined terms in the Plan shall have the same meaning in this Agreement, except
where the context otherwise requires.  

2.

Grant of Stock Units

On the Grant Date, the Company hereby grants to Participant an Award of <Shares>
Stock Units (the “Award”) in accordance with the Plan and subject to the
conditions set forth in this Agreement and the Plan.  Each Stock Unit represents
the right to receive one Common Share (as adjusted from time to time pursuant to
Section 15 of the Plan) subject to the fulfillment of the vesting and other
conditions set forth in this Agreement.  By accepting the Award, Participant
irrevocably agrees on behalf of Participant and Participant’s successors and
permitted assigns to all of the terms and conditions of the Award as set forth
in or pursuant to this Agreement and the Plan.

 

--------------------------------------------------------------------------------

 

3.

Vesting

(a)Participant’s Stock Units shall be forfeitable unless and until otherwise
vested pursuant to the terms of this Agreement. Subject to Participant’s
continued service as a member of the Board, the Award shall become vested and
exercisable with respect to 100% of the Stock Units awarded hereunder on
___________ (“Vesting Date”).  Stock Units awarded hereunder that have vested
and are no longer subject to forfeiture are referred to herein as “Vested
Units.”  Stock Units awarded hereunder that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Units.” Except as provided in
Paragraphs 4(b) or (c), upon the cessation of Participant’s service as the Lead
Director of the Board for any reason, the Unvested Units shall be forfeited by
Participant and cancelled and surrendered to the Company without payment of any
consideration to Participant.

(b)Notwithstanding anything herein or in the Plan to the contrary, upon the
termination of Participant’s service as a member of the Board by reason of
Participant’s death or disability (as such term if defined in Section 22(e) of
the Code), all Unvested Units shall vest as of the date of such termination of
service.

(c)Notwithstanding anything herein or in the Plan to the contrary, upon the
occurrence of a Change in Control, the vesting of the Award shall be accelerated
such that 100% of the aggregate number of Stock Units subject to the Award (as
set forth in Paragraph 2 above) shall be or become Vested Units as of
immediately prior to the consummation of the Change in Control.

4.

Settlement of Vested Units

(a)Each Vested Unit will be settled by the delivery of one Common Share (subject
to adjustment under Section 15 of the Plan) to Participant or, in the event of
Participant’s death, to Participant’s estate, heir or beneficiary, within thirty
(30) days following the applicable Vesting Date (or vesting date in accordance
with Paragraph 3(b) or 3(c) above); provided that Participant has completed,
signed and returned any documents and taken any additional action that the
Company deems appropriate to enable it to accomplish the delivery of the Common
Shares.  The issuance of the Common Shares hereunder may be effected by the
issuance of a stock certificate, recording shares on the stock records of the
Company or by crediting shares in an account established on Participant’s behalf
with a brokerage firm or other custodian, in each case as determined by the
Company.  Fractional shares will not be issued pursuant to the Award.

(b)Notwithstanding the above, (i) for administrative or other reasons, the
Company may from time to time temporarily suspend the issuance of Common Shares
in respect of Vested Units, (ii) the Company shall not be obligated to deliver
any Common Shares during any period when the Company determines that the
delivery of shares hereunder would violate any federal, state or other
applicable laws, (iii) the Company may issue Common Shares hereunder subject to
any restrictive legends that, as determined by the Company’s counsel, are
necessary to comply with securities or other regulatory requirements and
(iv) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address
administrative matters.

2

--------------------------------------------------------------------------------

 

5.

Status of Participant

Participant shall have no rights as a shareholder (including, without
limitation, any voting or dividend rights with respect to the Common Shares
subject to the Award) with respect to either the Stock Units granted hereunder
or the Common Shares underlying the Stock Units, unless and until such Common
Shares are issued to Participant, and then only to the extent of such issued
Common Shares.

6.

Taxes

Participant is liable and responsible for all taxes owed in connection with the
Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in connection with the grant or vesting of the Award or the
subsequent sale of Common Shares issuable pursuant to the Award.  The Company
does not commit and is under no obligation to structure the Award to reduce or
eliminate Participant’s tax liability.  

7.

Plan Controls

The terms of this Agreement are governed by the terms of the Plan, as it exists
on the Grant Date and as amended from time to time.  In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated otherwise
in this Agreement.  The term “Section” generally refers to provisions within the
Plan; provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.  

8.

Limitation on Rights; No Right to Future Grants; Extraordinary Item  

By entering into this Agreement and accepting the Award, Participant
acknowledges that: (a) Participant’s participation in the Plan is voluntary and
(b) the grant of the Award will not be interpreted to form an employment
relationship with the Company or any Subsidiary.  The Company shall be under no
obligation whatsoever to advise Participant of the existence, maturity or
termination of any of Participant’s rights hereunder and Participant shall be
responsible for familiarizing himself or herself with all matters contained
herein and in the Plan which may affect any of Participant’s rights or
privileges hereunder.

9.

Committee Authority

Any question concerning the interpretation of this Agreement or the Plan, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or this Agreement shall be determined by the Committee
(including any Subcommittee or other person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion.  Such decision by
the Committee shall be final and binding.

3

--------------------------------------------------------------------------------

 

10.

Transfer Restrictions

Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of (i) Unvested Units, (ii) Vested Units or (iii) Common Shares
subject to such Unvested Units or Vested Units shall be strictly prohibited and
void; provided, however, Participant may assign or transfer the Award to the
extent permitted under the Plan, provided that the Award shall be subject to all
the terms and condition of the Plan, this Agreement and any other terms required
by the Committee as a condition to such transfer.

11.

General Provisions

(a)No Waiver.  No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

(b)Undertaking.  Participant hereby agrees to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either Participant or the Award pursuant to the express
provisions of this Agreement.

(c)Entire Contract.  This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof.  This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

(d)Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

(e)Securities Law Compliance.  The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by Participant or other subsequent transfers by
Participant of any Common Shares issued as a result of or under this Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Award and/or the Common Shares underlying the Award and (iii) restrictions
as to the use of a specified brokerage firm or other agent for such resales or
other transfers.  Any sale of the Common Shares must also comply with other
applicable laws and regulations governing the sale of such shares.  

4

--------------------------------------------------------------------------------

 

(f)Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to any awards granted under the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout Participant’s term of service with the Company and
thereafter until withdrawn in writing by Participant.  

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

HERBALIFE LTD.

 

 

 

<NAME>

 

 

 

 

6